Opinion of the court delivered by
Judge Peck.
This cause comes before us on amotion to correct the taxation of costs. The clerk had charged fifty cents for endorsing a bill of the costs upon the execution. His right to make this charge depends upon the act of 1825, ch. 56, sec. 1. That fee bill allows “for every fieri facias forty cents.”
Remote from the above, in the same section, we have this item — “for making out a complete taxation of the costs in each suit fifty cents.” This is allowed for the . labor of making out an estimate, item by item, of the costs of suit for the execution docket. The endorsement of that on the execution, is not the duty contemplated by the last recited provision of the act. That the copy of the taxation of the cost on the back of the execution, in contemplation of law, makes a part of it, is we think made plain by the act of 1794, ch.-sec. 75. (court law.) There are two other acts containing, in substance, perhaps in words, the same provison.
The charge of fifty cents for endorsing a copy of the taxation of costs upon the alias execution, must be disallowed.